IN THE SUPREME COURT OF THE STATE OF DELAWARE

DANIEL S. YOON,                           §
                                          §
       Defendant Below,                   §   No. 429, 2017
       Appellant,                         §
                                          §   Court Below—Superior Court
       v.                                 §   of the State of Delaware
                                          §
STATE OF DELAWARE,                        §   Cr. ID No. 0711014208 (N)
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                          Submitted: October 31, 2017
                          Decided:   November 6, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                      ORDER

      This 6th day of November 2017, upon consideration of the notice to show

cause and the response of the appellant, Daniel S. Yoon, it appears to the Court that:

      (1)    On October 16, 2017, the Court received Yoon’s notice of appeal from

a Superior Court order, dated March 21, 2017 and docketed on March 22, 2017,

denying Yoon’s motion for postconviction relief and motion to withdraw his guilty

plea. Under Supreme Court Rule 6(a)(iv), a timely notice of appeal should have

been filed on or before April 21, 2017.

      (2)    On October 16, 2017, the Senior Court Clerk issued a notice directing

Yoon to show cause why this appeal should not be dismissed as untimely filed under

Supreme Court Rule 6. The appellant did not respond to the notice to show cause
within ten days of his receipt of the notice to show cause, making his appeal subject

to dismissal.1 In his untimely response to the notice to show cause, Yoon states his

mental illness and the prison lockdown after the February riot prevented him from

filing a timely appeal.

       (3)     Even if Yoon’s response to the notice to show cause was timely, this

appeal must be dismissed. Time is a jurisdictional requirement.2 A notice of appeal

must be received by the Office of the Clerk of this Court within the applicable time

period in order to be effective.3 An appellant’s pro se status does not excuse a failure

to comply strictly with the jurisdictional requirements of Supreme Court Rule 6. 4

Unless an appellant can demonstrate that the failure to file a timely notice of appeal

is attributable to court-related personnel, an untimely appeal cannot be considered.5

       (4)     Yoon does not claim, and the record does not reflect, that his failure to

file a timely notice of appeal is attributable to court-related personnel.

Consequently, this case does not fall within the exception to the general rule that



1
  A party must respond to the notice to show cause within ten days after receipt of the notice. Supr.
Ct. R. 29(b). Yoon received the notice to show cause on October 19, 2017, but did not file his
response until October 31, 2017, making his appeal subject to dismissal. Supr. Ct. R. 3(b)(2).
2
  Carr v. State, 554 A.2d 778, 779 (Del. 1989).
3
  Supr. Ct. R. 10(a).
4
  Carr, 554 A.2d at 779. See also Jones v. State, 2014 WL 1512805, at *1 (Del. Apr. 15, 2014)
(dismissing untimely appeal where inmate claimed his appeal was late because he needed the
assistance of the law library and he could not obtain library appointment until after the appeal
deadline expired); Alford v. State, 2013 WL 3484679, at *1 (Del. July 8, 2013) (dismissing
untimely appeal where inmate claimed his appeal was late because he was weak from open heart
surgery and was unable to receive appointment with law library).
5
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
                                                 2
mandates the timely filing of a notice of appeal. Thus, the Court concludes that this

appeal must be dismissed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.


                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                       Justice




                                         3